Citation Nr: 0942923	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  07-17 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to service connected Hepatitis C.  

2.  Entitlement to service connection for diabetic 
retinopathy, claimed as secondary to service connected 
Hepatitis C.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1976 to April 
1979.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2006 rating decision, which, 
in pertinent part, denied secondary service connection for 
diabetes mellitus and diabetic retinopathy.  

In June 2008 the Veteran appeared and gave testimony during 
an RO hearing before the undersigned Acting Veteran's Law 
Judge.  A transcript of this hearing is of record.  

The Board remanded the Veteran's current claim for additional 
development in February 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for 
diabetes mellitus and diabetic retinopathy disabilities, 
which he contends are secondary to his service connected 
hepatitis C disability.  

Service connection may be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).
 
A VA examination in February 2007 addressed whether the 
Veteran's service-connected hepatitis C disability led to his 
diabetes mellitus.  Likewise, an April 2009 VA examination 
addressed the respective etiologies of the Veteran's claimed 
diabetes mellitus and diabetic retinopathy disabilities.  
Unfortunately, this claim must again be remanded because the 
VA examinations of record do not address whether the 
Veteran's service connected hepatitis C disability aggravates 
his diabetes mellitus and diabetic retinopathy disabilities 
pursuant to 38 C.F.R. § 3.310.  See 38 C.F.R. § 3.159(c)(4).  

The appellant is hereby notified that it is his 
responsibility to report for the examination(s) and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination to determine the etiology of 
his current diabetes mellitus and diabetic 
retinopathy disabilities.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not that the 
diabetes mellitus and diabetic retinopathy 
disabilities were aggravated by the 
Veteran's service-connected hepatitis C 
disability.  

A complete rationale must be provided for 
all medical opinions.  The claim folder 
must be made available to the examiner for 
review in conjunction with the 
examination.

2.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
The claim should then be readjudicated.  
If the claim remains denied, the RO should 
issue a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal, and allow 
an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


